 

Exhibit 10.1

 

Execution Copy

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into and effective as of
September 28, 2020 (the “Effective Date”), between H-Cyte, Inc., a Nevada
corporation (the “Company”), and ROBERT GREIF (“Executive”).

 

The Company and Executive mutually desire to enter into an agreement containing
the terms and conditions pursuant to which the Company will employ Executive
from and after the Effective Date.

 

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.       Employment. The Company shall employ Executive, and Executive hereby
accepts employment with the Company, upon the terms and conditions set forth in
this Agreement for the period beginning on the Effective Date and ending as
provided in Section 4 hereof (such period of employment hereunder referred to
herein as the “Employment Period”).

 

2.       Position and Duties.

 

(a)       Position. During the Employment Period, Executive shall serve as Chief
Executive Officer and President of the Company and shall have the duties,
responsibilities, functions and authority customarily associated with such
position, subject to the power and authority of the Company’s Board of Directors
(the “Board”) to expand or limit such duties, responsibilities, functions and
authority and to overrule actions of officers of the Company. During the
Employment Period, Executive shall render such administrative, financial and
other executive and managerial services to the Company Group as the Board may
from time to time direct.

 

(b)       Duties. During the Employment Period, Executive shall report to the
Board and Executive shall devote Executive’s best efforts and full business time
and attention (except for permitted vacation periods and reasonable periods of
illness or other incapacity) to the business and affairs of the Company Group.
Executive shall perform his duties, responsibilities and functions to the
Company Group hereunder to the best of his abilities in a diligent, trustworthy,
professional and efficient manner and shall comply with applicable law and the
Company Group’s policies and procedures in all material respects. In performing
his duties and exercising his authority under the Agreement, Executive shall
support and implement the business and strategic plans approved from time to
time by the Board and shall support and cooperate with the Company Group’s
efforts to expand their businesses and operate profitably and in conformity with
the business and strategic plans approved by the Board. So long as Executive is
employed by the Company, Executive shall not, without the prior written consent
of the Board, perform other services for compensation. No later than sixty (60)
days after the Effective Date, Executive will also submit to the Board his
proposed plans for the long-term success and strategic direction of the Company
Group (the “Report”).

 

(c)       Place of Performance. The principal place of Executive’s employment
shall initially be Tampa, Florida, subject to the Board’s determination of an
appropriate long-term headquarters of the Company. The Company and Executive
agree that Executive shall be permitted to work from his home in Boston,
Massachusetts (“Home Office”) until such time as an appropriate long-term
headquarters for the Company has been identified and during the Employment
Period, Executive shall be required to travel from time to time to the Company’s
current headquarters in Tampa, Florida as well as its other locations, including
Nashville, Tennessee and Scottsdale, Arizona, in the performance of his duties.
Executive agrees that he will make an initial visit to the Company’s current
headquarters in Tampa, Florida and meet with the Company’s current executive
team and members of the Board within the first thirty (30) days of the
Employment Period.

 

 

 

 

3.       Compensation and Benefits.

 

(a)       Signing Bonus. Executive shall receive a one-time signing bonus in the
total gross amount of $30,000 payable upon the first available payroll date
following the Effective Date.

 

(b)       Base Salary. During the Employment Period, Executive’s base salary
shall be $400,000 per annum (the “Base Salary”), which Base Salary shall be
payable by the Company in regular installments in accordance with the Company’s
general payroll practices (as in effect from time to time). Executive’s Base
Salary for any partial year will be based upon the actual number of days elapsed
in such year.

 

(c)       Bonus. In addition to the Base Salary, during each year ending during
the Employment Period, Executive will be eligible to earn an annual bonus (a
“Bonus”) as determined by the Board, in its sole discretion as follows:

 

(i)       2020 Calendar Year. With respect to the calendar year ending December
31, 2020, provided that the Executive is employed by the Company on the last day
of such calendar year, the Executive shall be entitled to a cash bonus equal to
$50,000, based on (A) the timely delivery by Executive of the Report and (ii)
other subjective discretionary factors taken into consideration by the Board.

 

(ii)       Additional Years. Beginning with the calendar year ending December
31, 2021, provided that the Executive is employed by the Company on the last day
of such calendar year, the Executive shall be entitled to a cash bonus equal to
up to 50% of his Base Salary, based on (A) the achievement of performance
objectives (financial or otherwise) to be established by the Board for such
calendar year and (B) other subjective discretionary factors taken into
consideration by the Board.

 

Each Bonus shall be paid to Executive on or before the earlier of (i) fifteen
(15) days after the Company’s receipt of the audited financial statements for
such fiscal year or (ii) one hundred twenty (120) days after such fiscal year
end.

 

(d)       Equity. Executive shall receive options to acquire shares of common
stock of the Company representing 3% of the Company’s fully diluted equity as of
the grant date (the “Equity Award”), pursuant to the terms and conditions of the
Company’s employee stock option plan and such other terms and restrictions set
forth in the grant agreement. The parties will use reasonable efforts to
negotiate and execute such grant agreement within ninety (90) days after the
date of this Agreement. The Equity Award shall vest over a four (4) year period,
with 25% of the Equity Award vesting at the end of the one (1) year anniversary
of the date of grant, and the remainder of the Equity Award vesting quarterly
thereafter in equal increments over the next three (3) years.

 

-2-

 

 

(e)       Other Benefits. In addition to (but without duplication of) the Base
Salary, and the Bonus described above payable to Executive pursuant to this
Section 3, during the Employment Period, Executive shall be entitled to fifteen
(15) days of paid time off per year (in addition to observed holidays) and,
subject to applicable eligibility requirements, such other standard benefits as
are approved by the Board and made available to the officers and employees of
the Company including:

 

(i)       Participation in the Company’s 401k Plan;

 

(ii)       Participation in the Company’s group health insurance plan, with 100%
of the premium costs for the Executive to be paid by the Company (Executive
would be responsible for premium costs for any dependents);

 

(iii)       Company-paid basic life and accidental death & disability insurance
coverage up to $250,000;

 

(iv)       Participation in Company-sponsored dental, vision, life insurance and
short-term and long-term disability plans at Executive’s sole expense in each
case; and

 

(v)       Coverage under the Company’s directors and officers (D&O) liability
insurance policy.

 

The Company reserves the right, in its sole discretion, to adjust Executive’s
benefits provided under this Agreement in connection with adjustments made by
the Company to benefits generally offered to the Company’s employees or
otherwise as required by applicable law.

 

(f)       Expenses. During the Employment Period, the Company shall reimburse
Executive for all reasonable out-of-pocket business expenses incurred by
Executive in the course of performing Executive’s duties and responsibilities
under this Agreement which are consistent with the Company’s policies in effect
from time to time with respect to travel, entertainment and other business
expenses, subject to the Company’s requirements with respect to reporting and
documentation of such expenses (including timely submission of requests for
reimbursement at least once per calendar month). Expense reimbursement under
this Section 3(f) includes Executive’s reasonable and actual out-of-pocket
travel, lodging and meal expenses as contemplated by Section 2(c) as well as a
one-time reimbursement for Executive’s reasonable and actual out-of-pocket costs
of purchasing a computer, printer, phone and other office products for his Home
Office, subject to a cap of $3,000.

 

(g)       Withholding. All amounts payable to Executive as compensation
hereunder shall be subject to all required and customary tax and payroll
withholding by the Company Group.

 

-3-

 

 

4.       Term and Termination.

 

(a)       Term and Termination. The Employment Period shall begin on the
Effective Date and shall end on the first (1st) anniversary of the Effective
Date; provided that the Employment Period shall terminate prior to any such date
(i) immediately upon Executive’s death or Disability, (ii) on a date of
termination set forth in a written notice of termination delivered to Executive
by the Company (after determination by its Board) for any reason (whether for
Cause or without Cause), or (iii) on a date of termination set forth in a
written notice of Executive’s resignation delivered to the Company by Executive
(which date shall be no less than 60 days after the Company’s receipt of such
written notice, unless waived by the Company in writing). Following the
expiration of the Employment Period, this Agreement shall terminate and have no
further force and effect but for the provisions which expressly survive
termination in accordance with Section 8 hereof and if Executive remains
employed with the Company following the expiration of the Employment Period and
has not entered into a new employment agreement with the Company governing such
continued employment relationship, his continued employment with the Company
will be on at “at will” basis.

 

(b)       Termination without Cause. If the Employment Period is terminated by
the Company without Cause (other than as a result of Executive’s death or
Disability) at any time prior to the 12-month anniversary of the Effective Date,
Executive shall be entitled to receive:

 

(i)       Executive’s Base Salary through the date of termination of the
Employment Period (such date of termination or expiration, for any reason, the
“Termination Date”);

 

(ii)       any Bonus pursuant to Section 3(c) previously awarded by the Board,
but not yet paid, to Executive in respect of the year that ended on or prior to
the Termination Date, which amount shall be paid at the same time it would have
been paid pursuant to Section 3(c);

 

(iii)       reimbursement of reimbursable expenses incurred on or prior to the
Termination Date in accordance with Section 3(f); and

 

(iv)       an amount equal to the portion of the Base Salary for the remainder
of the Employment Period (the “Severance Period”), which shall be payable by the
Company in equal installments over the course of the Severance Period in
accordance with the Company’s normal payroll practices (as in effect from time
to time).

 

-4-

 

 

in each case, if and only if Executive has executed and delivered to the Company
a general release in form and substance satisfactory to the Company (a
“Separation Agreement”) and the Separation Agreement has become effective within
forty (40) days after the Termination Date (the “Required Release Date”), and,
in each case, only so long as Executive has not revoked or breached the
provisions of the Separation Agreement or the Restrictive Covenants; and
Executive shall not be entitled to any other salary, bonuses, employee benefits
or other compensation after the Termination Date. For the avoidance of doubt,
the Separation Agreement must contain the following basic provisions: (A)
general release in favor of the Company and any other member of the Company
Group and each of their respective members, owners, officers, directors,
employees, agents, and contractors; (B) confidentiality; (C) Executive’s duty to
reasonably cooperate in transitioning his duties and work to his successor; (D)
Executive’s duty to assist the Company with respect to litigation or
investigations concerning matters about which Executive has knowledge; (E)
Executive’s obligation to return all Company property; and (F) a non-competition
restriction as featured in Section 6(a) of this Agreement to be effective in the
event that Executive is terminated without Cause. Notwithstanding anything to
the contrary, the payments under this Section 4(b) shall commence on the first
payroll date following the date that such Separation Agreement becomes effective
and non-revocable; provided, however, that such first payment shall include all
amounts that otherwise would have been paid prior to the date the first payment
was made had such payments commenced immediately upon employment termination.
Notwithstanding the two preceding sentences, to the extent necessary to comply
with Section 409A of the Code, if the Termination Date and Required Release Date
are in two separate calendar years, any payments of amounts under this Section
4(b) that constitute deferred compensation within the meaning of Section 409A of
the Code shall be payable on the later of (I) the date such payment is otherwise
payable under this Section 4(b) or (II) the first payroll date in such second
calendar year. In any event, if such Separation Agreement is not effective and
non-revocable by the Required Release Date, then Executive shall forfeit all
rights to receive any payments under this Section 4(b).

 

(c)       Other Termination. If the Employment Period is terminated (x) by the
Company for Cause, (y) by Executive’s resignation, or (z) due to Executive’s
death, Disability or expiration of the Employment Period, then Executive shall
be entitled to receive only (i) Executive’s Base Salary through the Termination
Date, and (ii) reimbursement of reimbursable expenses incurred on or prior to
the Termination Date in accordance with Section 3(f), and Executive shall not be
entitled to any other salary, bonuses, benefits or other compensation after
termination of the Employment Period, except as otherwise expressly required
under applicable law.

 

(d)       No Other Benefits. Except as otherwise expressly provided herein,
Executive shall not be entitled to any other salary, bonuses, employee benefits
or compensation from the Company Group after the termination of the Employment
Period and all of Executive’s rights to salary, bonuses, employee benefits and
other compensation hereunder which would have accrued or become payable after
the Termination Date (other than vested retirement benefits accrued on or prior
to the termination or expiration of the Employment Period, accrued insurance
benefits or other amounts owing hereunder as of the date of such termination or
expiration that have not yet been paid) shall cease upon such termination or
expiration, other than as expressly required under applicable law (such as
COBRA). In furtherance of the foregoing, in the event the Company terminates
Executive’s employment on the basis that it is for Cause and it is ultimately
determined that such termination was without Cause, it shall not be deemed a
breach of this Agreement and Executive shall only be entitled to the amounts
provided for in Section 4(b) in connection with a termination without Cause.

 

-5-

 

 

5.       Nondisclosure and Nonuse of Proprietary Information; Ownership of
Intellectual Property.

 

(a)       Protection of Proprietary Information. Executive acknowledges that the
continued success of the Company Group depends upon the use and protection of a
large body of Proprietary Information. Executive agrees that he shall not
disclose or use at any time, either during his employment with the Company or
thereafter, any Proprietary Information of which Executive is or becomes aware,
whether or not such information is developed by Executive, except to the extent
that such disclosure or use is directly related to and required by Executive’s
performance of duties assigned to Executive by the Board or under this
Agreement. Executive shall take all reasonable and appropriate steps to
safeguard Proprietary Information and to protect it against disclosure, misuse,
espionage, loss and theft. The foregoing shall not, however, prohibit disclosure
by Executive of Proprietary Information that has been published in a form
generally available to the public prior to the date Executive proposes to
disclose such information. Information shall not be deemed to have been
published merely because individual portions of the information have been
separately published, but only if all material features comprising such
information have been published in combination. Executive agrees to deliver to
the Company at the end of the Employment Period, or at any other time the
Company may request in writing, all copies and embodiments, in whatever form, of
memoranda, notes, plans, records, reports and other documents (and copies
thereof), relating to the business of the Company Group (including, without
limitation, all Proprietary Information or Intellectual Property) that he may
then possess or have under his control.

 

(b)       Use of Confidential Information.

 

(i)       During the Employment Period, Executive shall not use or disclose any
confidential information or trade secrets, if any, of any former employers or
any other Person to whom Executive has an obligation of confidentiality, and
shall not bring onto the premises of the Company Group any unpublished documents
or any property belonging to any former employer or any other person to whom
Executive has an obligation of confidentiality unless consented to in writing by
the former employer or person. Executive shall use in the performance of his
duties only information that is (i) generally known and used by persons with
training and experience comparable to Executive’s and that is (x) common
knowledge in the industry or (y) is otherwise legally in the public domain, (ii)
otherwise provided or developed by the Company Group or (iii) in the case of
materials, property or information belonging to any former employer or other
person to whom Executive has an obligation of confidentiality, approved for such
use in writing by such former employer or person. If at any time during this
employment with any member of the Company Group, Executive believes he is being
asked to engage in work that will, or will be likely to, jeopardize any
confidentiality or other obligations Executive may have to former employers,
Executive shall immediately advise the Board so that Executive’s duties can be
modified appropriately. Executive represents and warrants to the Company that
Executive took nothing with him which belonged to any former employer when
Executive left his prior position and that Executive has nothing that contains
any information which belongs to any former employer. If at any time Executive
discovers this is incorrect, Executive shall promptly return any such materials
to Executive’s former employer. The Company does not want any such materials,
and Executive shall not be permitted to use or refer to any such materials in
the performance of Executive’s duties hereunder.

 

-6-

 

 

(ii)       Executive acknowledges and agrees that he is hereby notified of the
immunity provisions of Section 1833(b) of the federal Defend Trade Secrets Act,
which provides as follows:

 

IMMUNITY FROM LIABILITY FOR CONFIDENTIAL DISCLOSURE OF A TRADE SECRET TO THE
GOVERNMENT OR IN A COURT FILING.-

 

1)IMMUNITY.-An individual shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret
that-(A) is made (i) in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (B)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal.     2)USE OF TRADE SECRET INFORMATION IN
ANTI-RETALIATION LAWSUIT.- An individual who files a lawsuit for retaliation by
an employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual-(A) files any document containing the
trade secret under seal; and (B) does not disclose the trade secret, except
pursuant to court order.

 

(c)       Third-Party Information. Executive understands that the Company Group
will receive from third parties confidential or proprietary information
(“Third-Party Information”) subject to a duty on the Company Group’s part to
maintain the confidentiality of such information and to use it only for certain
limited purposes. During the Employment Period and thereafter, and without in
any way limiting the provisions of Section 5(a) above, Executive will hold
Third-Party Information in the strictest confidence and will not disclose to
anyone (other than personnel of the Company Group who need to know such
information in connection with their work for the Company Group) or use, except
in connection with his work for the Company Group, Third-Party Information
unless expressly authorized by a member of the Board in writing.

 

(d)       Intellectual Property, Inventions and Patents. In the event that
Executive during the term of his employment by the Company generates, authors,
conceives, develops, acquires, makes, reduces to practice or contributes to any
discovery, formula, Trade Secret, invention, innovation, improvement,
development, method of doing business, process, program, design, analysis,
drawing, report, data, software, firmware, logo, device, method, product or any
similar or related information, any copyrightable work or any Proprietary
Information (collectively, “Intellectual Property”), Executive acknowledges that
such Intellectual Property is and shall be the exclusive property of the
Company. Any copyrightable work prepared in whole or in part by Executive shall
to be deemed “a work made for hire” to the maximum extent permitted under
Section 201(b) of the 1976 Copyright Act as amended, and the Company shall own
all of the rights comprised in the copyright therein. Without limiting the
foregoing, Executive hereby assigns his entire right, title and interest in and
to all Intellectual Property to the Company. During and after the term of
Executive’s employment with the Company, Executive shall promptly and fully
disclose all Intellectual Property to the Company and shall cooperate with the
Company Group to establish, confirm and protect the Company Group’s interests in
and rights and title to such Intellectual Property (including, without
limitation, providing reasonable assistance in securing patent protection and
copyright registrations and executing all documents as reasonably requested by
the Company, whether such requests occur prior to or after termination of
Executive’s employment with the Company). Notwithstanding the foregoing, the
provisions of this Section 5(d) shall not apply to, and the Company Group shall
have no interest in, any applicable protectable work of intellectual property
that both (i) is not applied commercially and has no commercial application, and
(ii) was created or conceived by Executive outside the scope of his duties and
responsibilities to the Company Group and without using the facilities,
resources or equipment of the Company Group.

 

-7-

 

 

6.       Non-Competition and Non-Solicitation. Executive acknowledges that in
the course of Executive’s employment with the Company Group, Executive has, and
will continue to, become familiar with the Company Group’s trade secrets and
with other Proprietary Information concerning such entities and that Executive’s
services have been and will be of special, unique and extraordinary value to the
Company Group. Therefore, in further consideration of the compensation to be
paid to Executive hereunder, Executive agrees that, without limiting any other
obligation pursuant to this Agreement:

 

(a)       Non-Compete. During the Employment Period and for a period thereafter
of one (1) year (the “the Non-Compete Period”), Executive shall not directly or
indirectly, either for Executive or for any other Person, own any interest in,
manage, control, participate in, consult with, render services for, finance or
in any other manner engage in any business with any Person (including, without
limitation, any division, group or franchise of a larger organization) that
engages in the Business anywhere in the United States or that otherwise competes
with the Business. For purposes of this Agreement, the term “participate in”
shall include, without limitation, having any direct or indirect interest in any
corporation, partnership, joint venture or other entity, whether as a sole
proprietor, owner, stockholder, member, partner, joint venturer, creditor or
otherwise, or rendering any direct or indirect service or assistance to any
individual, corporation, partnership, joint venture and other business entity
(whether as a director, officer, manager, supervisor, employee, agent,
consultant or otherwise). For purposes of this Agreement, “Business” means (i)
the business of developing and implementing innovative treatment options to
treat chronic lung disease, and (ii) any other businesses competitive with the
businesses of any Company Group member as such businesses exist at the
Termination Date. Nothing herein shall prohibit Executive from owning not more
than 5% of the outstanding stock of any class of a corporation that is publicly
traded, so long as Executive has no active participation in the business of such
corporation. In the event that Executive has breached his fiduciary duty to the
Company or has unlawfully taken any property belonging to the Company or any
other Company Group member, the Non-Compete Period shall extend to a period of
two (2) years after the end of the Employment Period. Executive acknowledges and
agrees that this non-compete restriction in Section 6(a) is necessary because
the legitimate business interests of the Company Group (including but not
limited to its trade secrets, confidential and proprietary information, and
goodwill) cannot be adequately protected through alternative restrictive
covenants despite their inclusion in this Agreement.

 

-8-

 

 

(b)       Non-Solicitation. During the Employment Period and for a period
thereafter of two (2) years (the “Protection Period”), Executive shall not
directly or indirectly through another Person (other than on behalf of any
Company Group member) (i) induce or attempt to induce any employee or officer or
independent contractor of any member of the Company Group to leave the employ
of, or terminate its affiliation with, the such Company Group member, or in any
way interfere with the relationship between such Company Group member and any
such Person, (ii) hire or seek any business affiliation with any Person who was
an employee or officer or independent contractor of any member of the Company
Group within one year after such Person ceased to be an officer or employee of
such Company Group member, or (iii) induce or attempt to induce any customer,
supplier (including without limitation, Rion, LLC), licensee or other business
relation of any member of the Company Group to cease doing business with such
Company Group member, reduce the business that it does with such Company Group
member or in any way interfere with the relationship between any such customer,
supplier, licensee or business relation and any member of the Company Group
(including, without limitation, making any negative statements or communications
concerning any member of the Company Group).

 

(c)       Non-Disparagement. Without limiting any other obligation of Executive
pursuant to this Agreement, Executive hereby covenants and agrees that, except
as may be required by applicable law, Executive shall not make or cause to be
made any disparaging, negative or critical statements, written or oral, in any
forum or media, regarding the Company or any member of the Company Group or any
of their respective executives, managers, directors, employees, policies,
services, products, processes, operations, or facilities either during the
Employment Period or any time after the Employment Period.

 

(d)       Blue-Pencil; Modification. If, at the time of enforcement of Section 5
or this Section 6, a court shall hold that the duration, scope or area
restrictions stated herein are unreasonable under circumstances then existing,
the parties agree that the maximum duration, scope or area reasonable under such
circumstances shall be substituted for the stated duration, scope or area and
that the court shall be allowed to revise the restrictions contained herein to
cover the maximum period, scope and area permitted by law. Executive
acknowledges that the restrictions contained in Section 5 and this Section 6
(collectively, the “Restrictive Covenants” and each, a “Restrictive Covenant”)
are reasonable and that he has reviewed the provisions of this Agreement with
his legal counsel.

 

(e)       Enforcement. Because Executive’s services are unique and because
Executive has access to Proprietary Information, the parties hereto agree that,
in the event of the breach or a threatened breach by Executive of any
Restrictive Covenant, the Company Group would suffer irreparable harm and money
damages would be an inadequate remedy therefor, and in addition and
supplementary to other rights and remedies existing in its favor, the Company
Group shall be entitled to specific performance and/or injunctive or other
equitable relief from a court of competent jurisdiction in order to enforce or
prevent any violations of the provisions hereof (without posting a bond or other
security). In addition, in the event of an alleged breach or violation by
Executive of any Restrictive Covenant, (i) the Protection Period shall be tolled
until such breach or violation has been duly cured, (ii) the Company Group shall
be entitled to recover from Executive all profit, remuneration or other
consideration that Executive gains from breaching the covenant and damages that
the Company suffers as a result of the breach and (iii) the Company Group shall
be entitled to reimbursement of all costs and expenses incurred in enforcing
Executive’s obligations hereunder or otherwise defending or prosecuting any
mediation, arbitration or litigation arising out of Executive’s obligations,
including premiums for bonds, fees for experts and investigators, and legal
fees, costs and expenses incurred before a lawsuit is filed and in trial,
appellate, bankruptcy and judgment-execution proceedings. Executive acknowledges
and agrees that the Company Group may exercise any of the foregoing remedies
concurrently, independently or successively.

 

-9-

 

 

(f)       Additional Acknowledgments. Executive acknowledges that the
Restrictive Covenants are in mutually agreed upon consideration of: (i)
employment with the Company, (ii) Executive’s opportunity to receive the Equity
Award, (iii) the job protections afforded to Executive under this Agreement, and
(iv) additional good and valuable consideration as set forth in this Agreement.
In addition, Executive agrees and acknowledges that the Restrictive Covenants do
not preclude Executive from earning a livelihood, nor do they unreasonably
impose limitations on Executive’s ability to earn a living. In addition,
Executive acknowledges (x) that the business of the Company Group will be
conducted throughout the United States, (y) notwithstanding the state of
organization or principal office of any member of the Company Group or their
respective facilities, or any of their respective executives or employees
(including Executive), it is expected that the Company Group will have business
activities and have valuable business relationships within its industry
throughout the United States, and (z) as part of Executive’s responsibilities,
Executive will provide services or have a material presence or influence
(including travel) throughout the United States and other jurisdictions where
the Company Group conducts business during the Employment Period in furtherance
of the Company Group’s business and its relationships. Executive agrees and
acknowledges that the potential harm to the Company Group of the non-enforcement
of any Restrictive Covenant outweighs any potential harm to Executive of its
enforcement by injunction or otherwise. Executive acknowledges that he has
carefully read this Agreement, is hereby advised of his right to consult with
legal counsel prior to signing this Agreement, and in fact has consulted with
legal counsel of Executive’s choosing regarding its contents, has given careful
consideration to the restraints imposed upon Executive by this Agreement and is
in full accord as to their necessity for the reasonable and proper protection of
the trade secrets, confidential and proprietary information, and goodwill of the
Company Group now existing or to be developed in the future. Executive expressly
acknowledges and agrees that each and every Restrictive Covenant imposed by this
Agreement is reasonable with respect to subject matter, scope of activities,
time period and geographical area. Executive acknowledges and agrees that a
draft of this Agreement (including the provisions in this Section 6) have been
provided to him by the earlier of a formal offer of employment or ten (10)
business days before the commencement of his employment.

 

(g)       All of the Restrictive Covenants are intended by each party hereto to
be, and shall be construed as, agreements independent of any other obligation or
provision in this Agreement, and the existence of any claim or cause of action
of Executive against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
any Restrictive Covenant.

 

7.       Executive’s Representations. Executive hereby represents and warrants
to the Company that (a) the execution, delivery and performance of this
Agreement by Executive do not and shall not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Executive is a party or by which Executive is bound, (b)
Executive is not a party to or bound by any employment agreement, non-compete
agreement or confidentiality agreement with any other person or entity and (c)
upon the execution and delivery of this Agreement by the Company, this Agreement
shall be the valid and binding obligation of Executive, enforceable in
accordance with its terms. Executive hereby acknowledges and represents that
Executive has consulted with independent legal counsel regarding Executive’s
rights and obligations under this Agreement and that Executive fully understands
the terms and conditions contained herein.

 

-10-

 

 

8.       Survival. Sections 4 through 23 (other than Section 21), inclusive,
shall survive and continue in full force in accordance with their terms
notwithstanding the expiration or termination of the Employment Period.

 

9.       Notices. Any notice provided for in this Agreement shall be in writing
and shall be either personally delivered, sent by reputable overnight courier
service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:

 

Notices to Executive:

 

Executive’s most recent home address on file with the Company.

 

Notices to the Company Group or any of its members:

 

H-Cyte, Inc.

201 E. Kennedy Blvd, Suite 700

Tampa, Florida 33602

Attn:     Board of Directors

 

with a copy to (which shall not constitute notice):

 

Hill, Ward & Henderson, P.A.

101 E. Kennedy Boulevard, 37th Floor

Tampa, FL 33602

Attn:    S. Gordon Hill



 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

 

10.       Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

 

11.       Complete Agreement. This Agreement and those documents expressly
referred to herein embody the complete agreement and understanding among the
parties and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.

 

-11-

 

 

12.       No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.

 

13.       Counterparts. This Agreement may be executed in separate counterparts
(including by means of facsimile and electronic transmission in portable
document format (.pdf)), each of which is deemed to be an original and all of
which taken together constitute one and the same agreement.

 

14.       Successors and Assigns. This Agreement is intended to bind and inure
to the benefit of and be enforceable by Executive, the Company and their
respective heirs, successors and assigns, except that Executive may not assign
his rights or delegate his duties or obligations hereunder without the prior
written consent of the Company.

 

15.       Choice of Law; Attorneys’ Fees. All issues and questions concerning
the construction, validity, enforcement and interpretation of this Agreement and
the exhibits and schedules hereto shall be governed by, and construed in
accordance with, the laws of the State of Florida, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
Florida or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Florida. If any action at law or in
equity (including any arbitration) is commenced to enforce or interpret the
terms of any provision of this Agreement, the prevailing party shall be entitled
to reasonable attorney’s fees, costs and disbursements in addition to any other
relief to which such party may be entitled.

 

16.       Amendment and Waiver. The provisions of this Agreement may be amended
or waived only with the prior written consent of the Company (as approved by the
Board) and Executive, and no course of conduct or course of dealing or failure
or delay by any party hereto in enforcing or exercising any of the provisions of
this Agreement (including, without limitation, the Company’s right to terminate
the Employment Period for Cause) shall affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.

 

17.       Insurance. The Company may, at its discretion, apply for and procure
in its own name and for its own benefit life and/or disability insurance on
Executive in any amount or amounts considered advisable. Executive agrees to
cooperate in any medical or other examination, supply any information and
execute and deliver any applications or other instruments in writing as may be
reasonably necessary to obtain and constitute such insurance. Executive hereby
represents that Executive has no reason to believe that Executive’s life is not
insurable at rates now prevailing for healthy men of Executive’s age.

 

18.       Indemnification and Reimbursement of Payments on Behalf of Executive;
Section 409A.

 

(a)       The Company shall be entitled to deduct or withhold from any amounts
owing from the Company Group to Executive any federal, state, local or foreign
withholding taxes, excise tax, or employment taxes (“Taxes”) imposed with
respect to Executive’s compensation or other payments from the Company Group or
Executive’s ownership interest in the Company (including, without limitation,
wages, bonuses, dividends, the receipt or exercise of equity options and/or the
receipt or vesting of restricted equity).

 

-12-

 

 

(b)       To the extent necessary to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), for purposes of determining
Executive’s entitlement to payments or benefits required to be paid under this
Agreement on account of a termination of Executive’s employment, “termination of
employment” and variations thereof shall mean Executive’s “separation from
service” from the Company within the meaning of Section 409A(a)(2)(A)(i) of the
Code and the default rules of Treasury Regulations Section 1.409A-1(h)
promulgated thereunder, and the “Termination Date” shall be the date of
Executive’s separation from service. This Agreement is intended to comply with
the requirements of Section 409A of the Code, and the parties hereby agree to
use reasonable efforts to amend this Agreement as and when necessary to conform
to or otherwise properly reflect any guidance issued under Section 409A of the
Code after the date hereof without violating Section 409A of the Code in a
manner that preserves the original intent of the parties to the maximum extent
possible. The Company does not guarantee that this Agreement, or the
administration thereof, does or will comply with Section 409A of the Code, and
it will have no liability for any claim, loss, liability or expense of Executive
or any other Person arising out of any interest, penalties or additional taxes
as a result of this Agreement or the administration thereof not satisfying any
of the requirements of Section 409A of the Code. All reimbursements and in-kind
benefits provided under this Agreement shall be made or provided in accordance
with the requirements of Section 409A of the Code to the extent that such
reimbursements or in-kind benefits are subject to Section 409A of the Code.
Whenever payments under this Agreement are to be made in installments, each such
installment shall be treated as a separate payment for purposes of Section 409A
of the Code.

 

19.       Consent to Jurisdiction. EACH OF THE PARTIES IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN
HILLSBOROUGH COUNTY, FLORIDA AND EACH OF THE FEDERAL AND STATE COURTS HAVING
APPEALS JURISDICTION WITH RESPECT THERETO FOR THE PURPOSES OF ANY SUIT, ACTION
OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY OR THEREBY. EACH OF THE PARTIES HERETO FURTHER
AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S.
REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH ABOVE SHALL BE
EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING IN HILLSBOROUGH
COUNTY, FLORIDA WITH RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO
JURISDICTION IN THIS SECTION 19. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT
OR PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY IN THE STATE AND FEDERAL COURTS
LOCATED IN HILLSBOROUGH COUNTY, FLORIDA AND EACH OF THE FEDERAL AND STATE COURTS
HAVING APPEALS JURISDICTION WITH RESPECT THERETO, AND HEREBY FURTHER IRREVOCABLY
AND UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

 

-13-

 

 

20.       Waiver of Jury Trial. As a specifically bargained for inducement for
each of the parties hereto to enter into this Agreement (after having the
opportunity to consult with counsel), each party hereto expressly waives, TO THE
MAXIMUM EXTENT ALLOWED BY APPLICABLE LAW, the right to trial by jury in any
lawsuit or proceeding relating to or arising in any way from this Agreement or
the matters contemplated hereby.

 

21.       Corporate Opportunity. During the Employment Period, Executive shall
submit to the Board all business, commercial and investment opportunities or
offers presented to Executive or of which Executive becomes aware which relate
to the business of the Company Group at any time during the Employment Period
(“Corporate Opportunities”). During the Employment Period, unless approved by
the Board, Executive shall not accept or pursue, directly or indirectly, any
Corporate Opportunities on Executive’s own behalf.

 

22.       Executive’s Cooperation. During the Employment Period and thereafter,
Executive shall cooperate with the Company Group in any internal investigation,
any administrative, regulatory or judicial investigation or proceeding or any
dispute with a third party as reasonably requested by the Company Group
(including, without limitation, Executive being available to the Company Group
upon reasonable notice for interviews and factual investigations, appearing at
the Company Group’s request to give testimony without requiring service of a
subpoena or other legal process, volunteering to the Company Group all pertinent
information and turning over to the Company Group all relevant documents which
are or may come into Executive’s possession, all at times and on schedules that
are reasonably consistent with Executive’s other permitted activities and
commitments). In the event the Company Group requires Executive’s cooperation in
accordance with this Section 22 following the termination of the Employment
Period, the Company shall pay Executive a per diem reasonably determined by the
Board and reimburse Executive for reasonable expenses incurred in connection
therewith (including lodging and meals, upon submission of receipts).

 

23.       Definitions. For purposes of this Agreement, the following terms shall
have the meanings set forth below:

 

“Affiliate” means, with respect to the Company and its Subsidiaries, any other
Person controlling, controlled by or under common control with the Company or
any of its Subsidiaries and, in the case of a Person which is a partnership, any
partner of the Person. Notwithstanding anything to the contrary in this
Agreement, Executive shall not be deemed an Affiliate of the Company or any of
its Subsidiaries.

 

-14-

 

 

“Cause” means with respect to Executive one or more of the following: (i) the
conviction of or plea of no contest to a felony or other crime involving moral
turpitude or any other crime involving misappropriation, embezzlement or fraud,
(ii) insubordination, willful misconduct or gross negligence in the performance
of Executive’s duties under this Agreement or any breach of fiduciary duty owed
to any member of the Company Group or its owners, (iii) unexcused, intentional
or repeated failure to perform material assigned duties (that are materially
consistent with the responsibilities and duties of Executive’s title or under
this Agreement) for any member of the Company Group, (iv) any act or omission
aiding or abetting a competitor, supplier or customer of any member of the
Company Group to the material disadvantage or detriment of such Company Group
member, (v) Executive’s appropriation or attempted appropriation of
opportunities for Executive’s own advantage or other conflicts of interest where
Executive acts for his own personal benefit, instead of for the benefit of the
Company Group, (vi) substance abuse or use of illegal substances while
performing duties, in the workplace or that otherwise materially impairs
Executive’ ability to perform his responsibilities hereunder or results in
material harm to any member of the Company Group or its owners (for purposes of
clarity, the mere consumption of alcohol in a reasonable manner at Company
social events does not constitute substance abuse) or the unlawful sale, use, or
distribution of illegal or controlled substances by Executive, (vii) Executive
breaches any confidentiality, non-competition, non-solicitation or
non-disparagement covenant applicable to Executive, or (viii) a good faith
determination by the Board that any other material breach of the this Agreement
has occurred, and such breach is incurable or is not cured to the Board’s
reasonable satisfaction within 30 days after written notice thereof to Executive
(it being understood Executive may be suspended (with pay only if such breach is
ultimately so cured and without pay otherwise) during such 30-day period and
there is no cure period for a violation of any restrictive covenants). It is
agreed and understood that mere underperformance or substandard performance of
the Company Group is not intended to and shall not provide an independent basis
for termination for Cause. The determination as to whether Cause exists for
purposes of this Agreement will be made by the Board in its sole discretion.

 

“Company Group” means the collectively, the Company, its Subsidiaries, and their
respective Affiliates.

 

“Disability” means that, as a result of his incapacity due to physical or mental
illness, Executive is considered disabled under the Company’s long-term
disability insurance plans or, in the absence of such plans, Executive is unable
to perform the essential duties, responsibilities and functions of his position
with the Company for either sixty (60) consecutive days or ninety (90) days in
any rolling twelve (12) month period as a result of any mental or physical
disability or incapacity even with reasonable accommodations of such disability
or incapacity provided by the Company or if providing such accommodations would
be unreasonable, all as determined by the Board in its good faith judgment.
Executive shall cooperate in all respects with the Company if a question arises
as to whether he has a Disability (including, without limitation, submitting to
an examination by a medical doctor or other health care specialists selected by
the Company and authorizing such medical doctor or such other health care
specialist to discuss Executive’s condition with the Company).

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

-15-

 

 

“Proprietary Information” means all information of a confidential or proprietary
nature (whether or not specifically labeled or identified as “confidential” and
now existing or to be developed in the future), in any form or medium, that
relates to or results from the business, historical or projected financial
results, products, services or research or development of the Company Group or
their respective suppliers, distributors, customers, independent contractors or
other business relations. Proprietary Information will be interpreted as broadly
as possible to include all information of any sort (whether merely remembered or
embodied in a tangible or intangible form) that is (I) related to the Company
Group’s (including their predecessors’ prior to being acquired by the Company)
current or potential business and (II) is not generally or publicly known.
Proprietary Information includes, but is not limited to, the following: (i)
internal business information (including historical and projected financial
information and budgets and information relating to strategic and staffing plans
and practices, including plans regarding planned and potential sales, financial
and business plans, training, marketing, promotional and sales plans and
practices, cost, rate and pricing structures and prices and terms, risk
management practices, negotiation strategies and practices, accounting and
business methods, acquisition opportunities, development, transition and
transformation plans, locations of sales representatives, customer service,
integration processes and requirements and costs of providing service, support
and equipment); (ii) identities of, individual requirements of, specific
contractual arrangements with, and information about, the Company Group’s
current, former or prospective employees (including personnel files and other
information), suppliers, distributors, customers, independent contractors or
other business relations and their confidential information; (iii) Trade
Secrets, technology, know-how, compilations of data and analyses, techniques,
systems, formulae, research, records, reports, manuals, flow charts,
documentation, models, data and data bases relating thereto; (iv) computer
software, including operating systems, applications and program listings; (v)
inventions, innovations, ideas, devices, improvements, developments, methods,
processes, designs, analyses, drawings, photographs, reports and all similar or
related information (whether or not patentable and whether or not reduced to
practice); (vi) copyrightable works, (vii) intellectual property of every kind
and description, and (viii) all similar and related information in whatever
form.

 

“Severance Period” means the number of full calendar months between the
Termination Date and the date that is the one-year anniversary of the Effective
Date.

 

“Subsidiary” or “Subsidiaries” means any Person of which (i) if a corporation, a
majority of the total voting power of shares of stock entitled (without regard
to the occurrence of any contingency) to vote in the election of directors,
managers, or trustees thereof is at the time owned or controlled, directly or
indirectly, by the Company or one or more of the other Subsidiaries of the
Company or a combination thereof or (ii) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by the Company or one or more
Subsidiaries of the Company or a combination thereof and for this purpose a
Person or Persons owns a majority ownership interest in such a business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of such business entity’s gains or losses or shall be or control any
managing director or general partner of such business entity (other than a
corporation). For the purposes hereof, the term Subsidiary shall include all
Subsidiaries of such Subsidiary.

 

“Trade Secrets” means the trade secrets and other Proprietary Information (as
defined above) that the Company Group has made reasonable efforts to keep
confidential and that derive independent economic value, actual or potential,
from not being generally known to the public or to other persons who can obtain
economic value from its disclosure or use.

 

* * * * *

 

-16-

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.

 

  Company:       H-CYTE, INC.       By: /s/ Raymond Monteleone   Name: Raymond
Monteleone   Title: Director

 

  Executive:       /s/ Robert Greif   ROBERT GREIF

 

Signature Page to Employment Agreement

 

 

 

